DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. US PGPUB 2019/0184850.
Regarding claim 1, Lee discloses a power distribution system [fig. 1] comprising: 
a charging station including a charging station control module [fig. 1; charging station 112 has a plurality of power socket assemblies 120 (ACSs) controlled by adaptive charging station controllers, which are controlled by an ACN; par. 57-58, 69 & 72-74]; 
a plurality of power socket assemblies operable to supply power to a vehicle [fig. 1; charging station 112 has a plurality of power socket assemblies 120 (ACSs); par. 57, 69 & 72-74]; and
at least one power line electrically connecting the charging station to each of the plurality of power socket assemblies [fig. 1, power distribution lines 110 connect the grid 106 to the ACSs 120; par. 69], wherein the charging station is configured to supply power to any one of the plurality of power socket assemblies through the at least one power line [fig. 1; pars. 69-71].
Regarding claim 2, Lee discloses wherein the at least one power line includes a single power line that electrically connects the charging station to all of the plurality of power socket assemblies [fig. 1; par. 69, each ACS 120 branches off of the illustrated power line].
Regarding claim 3, Lee discloses wherein the at least one power line includes a first power line and a second power line [par. 72; fig. 5; the ACSs can be connected “in various topologies including (but not limited to) hub and spoke, bus, tree, daisy chaining, point-to-point, star, ring, mesh, and/or hybrid topologies”; thus in addition to the illustrated bus of fig. 1, additional power lines can be used e.g. for a topology illustrated in fig. 5], the first power line electrically connecting the charging station to a first subset of the plurality of power socket assemblies, the second power line electrically connecting the charging station to a second subset of the plurality of power socket assemblies [fig. 5].
Regarding claim 4, Lee discloses wherein the at least one power line includes a main power line and a plurality of branch power lines, the main power line electrically connecting the charging station to the plurality of branch power lines, each of the plurality of branch power lines electrically connecting the main power line to at least one of the plurality of power socket assemblies [fig. 1, each of the ACSs 120 is connected via sub-line to the bus, see annotated fig. 1 below].

    PNG
    media_image1.png
    409
    454
    media_image1.png
    Greyscale

Regarding claim 5, Lee discloses wherein each of the plurality of power socket assemblies includes a power socket [par. 72, ACSs can have a wired connection, thus a power socket] and a switch operable to regulate current flow from the at least one power line to the power socket [par. 137, the stations can have distribution transformers with current limits, thus switches that control the amount of current to each vehicle (i.e. dynamic per vehicle limits (pars. 175-182 & 193)].
Regarding claim 6, Lee discloses wherein each of the plurality of power socket assemblies further includes a power socket control module configured to open and close the switch in response to a wireless control signal [fig. 1; charging station 112 has a plurality of power socket assemblies 120 (ACSs) controlled by adaptive charging station controllers, which are controlled by an ACN, the communication from the ACN can be wireless (par. 72); par. 57-58, 69, 72-74, 77, 116-117 & 169-170; par. 137, the stations can have distribution transformers with current limits, thus switches that control the amount of current to each vehicle (i.e. dynamic per vehicle limits (pars. 175-182 & 193); thus the ACN controls the ACS controller which controls the switches and the communication between the ACN and the ACS controller]. 

Claims 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. US PGPUB 2016/0352113.
Regarding claim 16, Zhao discloses a mobile charger [figs. 1 & 3; 28] comprising: 
a base [fig. 3, 50]; 
a plurality of wheels attached to the base [fig. 3, 42]; 
an electric motor configured to drive at least one of the plurality of wheels [par. 56, stationary drive motor powered by 33; fig. 2]; and 
a power plug coupled to the base and configured to electrically connect a vehicle to a power socket [fig. 3, 52; pars. 24-25 & 60-71; the end effector 52 is a plug coupled to 50 via arms 54 and configured to electrically connect a vehicle’s power socket (a power socket) to the charging station 35]; and 
a mobile charger control module configured to control the electric motor to move the mobile charger in order to align the power plug with the power socket [pars. 25 & 60-61; the mobile charger 28 can automatically move to the vehicle and with the help of the arms align the plug and socket].
Regarding claim 17, Zhao discloses an electrical connector into which the power plug is integrated, wherein the electrical connector is operable to extend from the base and retract into the base to respectively insert the power plug into the power socket and withdraw the power plug from the power socket [fig. 3, arm members 54 form an electrical connector which can extend and retract to and from the base 50 to insert the plug 52 into the socket; pars. 25 & 60-61].
Regarding claim 18, Zhao discloses a contact sensor integrated into the power plug, wherein the mobile charger control module is configured to determine whether the power plug is inserted into the power socket based on an input from the contact sensor [pars. 59-61; the contact monitor determines any contact between the arm and the vehicle and determines when electrical connection is made].
Regarding claim 19, Zhao discloses a power socket assembly comprising: 
a power socket [pars. 24-25; end effector 52 is inserted into a power socket of a vehicle]; 
a socket cover operable to open and close, wherein the socket cover allows access to the power socket when the socket cover is open, and the socket cover prevents access to the power socket when the socket cover is closed [pars. 60 & 62; a charging door]; and 
a power socket control module configured to open and close the socket cover in response to a wireless control signal [pars. 60 & 62; remote opening of a charging door].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US PGPUB 2019/0184850 in view of Effenberger et al. US PGPUB 2019/0047426.
Regarding claim 7, Lee discloses a wireless control signal [par. 72].
Lee does not explicitly disclose wherein: each of the plurality of power socket assemblies further includes a socket cover that allows access to the respective socket when the socket cover is open and prevents access to the respective socket when the socket cover is closed; and each of the plurality of power socket assemblies further includes a power socket control module configured to open and close the socket cover in response to a control signal.
However, Effenberger discloses an electric vehicle charging system wherein: each of the plurality of power socket assemblies further includes a socket cover that allows access to the respective socket when the socket cover is open and prevents access to the respective socket when the socket cover is closed; and each of the plurality of power socket assemblies further includes a power socket control module configured to open and close the socket cover in response to a control signal [pars. 52, 57-58, 63, 65 & 72; a socket cover 42 is opened and closed to prevent or allow access to a socket 12 electromechanically via an EM charging interface].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Lee to further include wherein: each of the plurality of power socket assemblies further includes a socket cover that allows access to the respective socket when the socket cover is open and prevents access to the respective socket when the socket cover is closed; and each of the plurality of power socket assemblies further includes a power socket control module configured to open and close the socket cover in response to a control signal for the purpose of preventing the socket from being exposed to adverse weather conditions, as taught by Effenberger (par. 5).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Klausner et al. in view of US PGPUB 2020/0101856 in view of Zhao et al. US PGPUB 2016/0352113.
Regarding claim 20, Klausner discloses an electric motor [pars. 69, 166 & 183]; 
a plurality of shutters movable between a first position and a second position, wherein the socket cover is open when the plurality of shutters are in the first position, and the socket cover is closed when the plurality of shutters are in the second position [figs. 14-18; pars. 106-107, 120-121; flaps 303 are open and shut to open the socket cover]; and 
at least one of a gear and a linkage mechanically connecting the electric motor to the plurality of shutters [pars. 166 & 183; an actuator for the flaps], wherein the power socket control module is configured to control the electric motor to move the plurality of shutters between the first position and the second position [pars. 69, 166 & 183; some controller provides a signal to the actuator to open/close the flaps].
Klausner does not explicitly disclose a wireless control signal.
However, Zhao discloses a vehicle charging system wherein a charging shutter is opened or closed via a wireless control signal [pars. 60 & 62; remote opening of a charging door].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Klausner to further include a wireless control signal for the purpose of allowing for remote control of the doors, as taught by Zhao (pars. 60 & 62).

Allowable Subject Matter
Claims 8-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 8, the following is an examiner's statement of reasons for the indication of allowable subject matter: the prior art fails to further teach or suggest “a mobile charger including a power plug for electrically connecting the vehicle to the power socket of any one of the plurality of power socket assemblies, wherein the mobile charger is operable to move to align the power plug with the power socket” in combination with all the other elements recited in claim 8.
Claims 9-15, being dependent on claim 8, would be allowable for the same reasons as claim 8. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/           Primary Examiner, Art Unit 2859